Name: Decision of the EEA Joint Committee No 38/98 of 30 April 1998 amending Annex XXI (Statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: economic analysis;  economic conditions;  European construction
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/27 DECISION OF THE EEA JOINT COMMITTEE No 38/98 of 30 April 1998 amending Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XXI to the Agreement was amended by Decision of the EEA Joint Committee No 17/98 of 6 March 1998 (1); Whereas the adaptations to Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (2), Council Directive 78/546/EEC of 12 June 1978 on statistical returns in respect of carriage of goods by road, as part of regional statistics (3), Council Directive 80/1119/EEC of 17 November 1980 on statistical returns in respect of carriage of goods by inland waterways (4) and Council Directive 80/1177/EEC of 4 December 1980 on statistical returns in respect of carriage of goods by rail, as part of regional statistics (5) made by Chapter XV, points 1, 4, 5 and 6 respectively, of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (6) are to incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Annex XXI to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The texts of the adaptations to Regulation (EEC) No 696/93, Directive 78/546/EEC, Directive 80/1119/EEC and Directive 80/1177/EEC made by Chapter XV, points 1, 4, 5 and 6 respectively of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 272, 8.10.1998, p. 24. (2) OJ L 76, 30.3.1993, p. 1. (3) OJ L 168, 26.6.1978, p. 29. (4) OJ L 339, 15.12.1980, p.30. (5) OJ L 350, 23.12.1980, p. 23. (6) OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 1. ANNEX to Decision No 38/98 of the EEA Joint Committee Annex XXI (Statistics) to the EEA Agreement shall be amended as specified below. 1. In paragraph 1 of the Sectoral adaptations, the words Austria, Finland, and Sweden shall be deleted. 2. In point 1 (Council Directive 64/475/EEC), the words Finland, and , Sweden in adaptation (d) and Austria, Finland, and , Sweden in adaptation (e) shall be deleted. 3. In point 2 (Council Directive 72/21 I/EEC), adaptations (d) and (e) shall be replaced by the following: (c) Norway shall collect the data required by this Directive from, at the latest, 1995 onwards. 4. In point 3 (Council Directive 72/221/EEC), the words Finland, and , Sweden in adaptation (d) shall be deleted. 5. In point 4 (Council Directive 78/166/EEC), the words Austria, Finland, and , Sweden in adaptation (e) shall be deleted. 6. In point 4a (Council Regulation (EEC) No 3924/91), the words Finland and and Sweden in adaptation (a) shall be deleted, and adaptation (e) shall be replaced by the following: (e) Iceland and Norway shall conduct the survey required by this Regulation from, at the latest, 1995 onwards, but they need not provide, before 1997, breakdowns of products in the Prodcom list which correspond to the seventh and eighth digit of the Combined Nomenclature as defined in Council Regulation (EEC) No 3367/87 of 9 November 1987 on the application of the Combined Nomenclature to the statistics of trade between Member States (OJ L 321, 11.11.1987, p. 3). 7. In point 4b (Council Regulation (EEC) No 2186/93), adaptation (b) shall be deleted and adaptation (c) shall become adaptation (b). 8. In point 5 (Council Directive 78/546/EEC), the following indent shall be added:  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). 9. In point 5 (Council Directive 78/546/EEC), adaptations (b), (c) and (g) shall be replaced by the following new adaptations (b), (c) and (g) respectively: (b) in Annex II, the following is added after the entries for United Kingdom: Iceland Ã sland Norway Norge/Noreg Liechtenstein Liechtenstein ; (c) Annex III is replaced by the following: LIST OF COUNTRIES Belgium Denmark France Germany Greece Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden Spain United Kingdom Iceland Norway Liechtenstein Switzerland Bulgaria Czechoslovakia Hungary Poland Romania Turkey Soviet Union Yugoslavia Other European countries North African countries Near and Middle Eastern countries Other countries ; (g) Liechtenstein and Norway shall compile the date required by this Directive from, at the latest, 1995 onwards. Iceland shall compile the data from, at the latest, 1998 onwards;. 10. In point 6 (Council Directive 80/1119/EEC), the following indent shall be added:  1 94 N: Act concerning the condition of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). 11. In point 6 (Council Directive 80/1119/EEC), adaptations (a) and (b) shall be replaced by the following: (a) in Annex II, the following is added after the entries for United Kingdom: Iceland Ã sland Norway Norge/Noreg  (b) Annex III is amended as follows: The following is inserted between the heading LIST OF ...  and part I of the table: A. EEA States ; Part II-VII is replaced by the following: II. EFTA EEA States 16. Iceland 17. Norway B. Non-EEA countries III. Non-EEA European countries 18. Switzerland 19. Soviet Union 20. Poland 21. Czechoslovakia 22. Hungary 23. Romania 24. Bulgaria 25. Yugoslavia 26. Turkey 27. Other non-EEA European countries IV. 28. United States of America V. 29. Other countries . 12. In point 7 (Council Directive 80/1177/EEC), the following indent shall be added:  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). 13. In point 7 (Council Directive 80/1177/EEC), adaptations (a), (b) and (c) shall be replaced by the following: (a) the following is added to Article 1(2)(a): NSB: Norges Statsbaner ; (b) in Annex II, the following is added after the entries for United Kingdom: Norway Norge/Noreg ; (c) Annex III is amended as follows: The following is inserted between the heading LIST OF ...  and part I of the table: A. EEA States ; Part II is replaced by the following: II. EFTA EEA States 16. Norway B. Non-EEA countries 17. Switzerland 18. Soviet Union 19. Poland 20. Czechoslovakia 21. Hungary 22. Romania 23. Bulgaria 24. Yugoslavia 25. Turkey 26. Near and Middle Eastern countries 27. Other countries . 14. In point 9 (Commission Regulation (EEC) No 546/77), the entries Austria:; Finland: and Sweden:, including the provisions, in adaptations (a) and (b) shall be deleted. 15. In point 18 (Council Regulation (EEC) No 311/76), the words Finland, Iceland, Liechtenstein, Norway, Sweden in adaptation (a) shall be replaced by the EFTA States. 16. In point 19 (Council Directive 89/130/EEC, Euratom), the words Austria, Finland, and , Sweden in adaptation (b) shall be deleted. 17. In point 20 (Council Regulation (EEC) No 3037/90), the words Austria, Iceland, Liechtenstein, Norway, Sweden in the adaptation shall be replaced by the EFTA States and the sentence Finland shall comply with this Regulation from, at the latest, 1997 onwards. shall be deleted. 18. The following shall be added in point 20a (Council Regulation (EEC) No 696/93): , as amended by:  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). 19. Adaptations (a), (b) and (c) in point 20a (Council Regulation (EEC) No 696/93) shall be replaced by the following: (a) Iceland and Norway shall use the definitions referred to in Article 1 of the Regulation for statistics relating to situations subsequent to 1 January 1995; (b) for Iceland and Norway, the transition period referred to in Article 4(1) shall run from 1 January 1995 to 31 December 1996; (c) in the list in Section II, point B.2 of the Annex, the following point shall be added: sveitarfÃ ©lag  in Iceland; Gemeinde  in Liechtenstein; kommune  in Norway;. 20. In point 21 (Council Directive 72/280/EEC), the entries Austria:, Finland: and Sweden:, including the provisions, in adaptation (b) and the words Austria,, Finland, and , Sweden in adaptations (c), (e) and (f) shall be deleted. 21. In point 22 (Commission Decision 72/356/EEC), the entries Austria:, Finland: and Sweden: in adaptation (a) and the words Finland, and , Sweden in adaptation (b) shall be deleted. 22. In point 23 (Council Regulation (EEC) No 571/88), the words Finland, Iceland, Liechtenstein, Norway, Sweden in adaptations (g) and (h) shall be replaced by the EFTA States. 23. In point 24 (Council Regulation (EEC) No 837/90), the entries Austria:, Finland: and Sweden: in adaptation (b) and the words Austria, Finland, and , Sweden in adaptation (d) shall be deleted. 24. In point 26 (Council Directive 90/377/EEC), the words Austria, Finland, and Sweden in adaptations (a) and (b) shall be deleted, and adaptation (d) shall be replaced by the following: (d) Norway shall provide the information required by this Directive from, at the latest, 1995 onwards. It shall inform the SOEC by 1 January 1993 about the places and regions for which prices will be recorded according to item 11 of Annex 1 and items 2 and 13 of Annex II.